DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed on 20 April 2021.
This office action is made Final.
Claims 23, 33, and 39 have been amended.
	Claims 23, 26-27, 29-30, 33, 36-37 and 39-41 are pending. Claims 23, 33, and 39 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 26-27, 29-30, 33, 36-37 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23, 33, and 39 disclose the limitation(s) “receiving, by the computing device over the network, a response on the web page to a particular live post that is displayed on the web page along with the article”. Applicant indicates that support for the limitations can be found in paragraphs 0020, 0043, 0045-46. However, none of these paragraphs show support for all of the features within this limitation. 0020 states that the user can provide a response to one or more live posts in the first set of live posts. Thus, 0020 only states a user can provide a response to a live post. 0020 is silent on mentioning support on the subject matter of receiving a response on the web page to a live post. 0043 states that the user can provide a response to the one or more live posts in the first set of live posts. Examples of the response include, but are not limited to, a reply to a live post,… The reply can be posted to at least one of the web page and the networking website. Thus, 0043 states a user can provide a response/reply to a live post wherein the reply is then posted on a webpage or a networking website. 0043 is silent on mentioning support on the subject matter of receiving a response on the web page to a live post.  Thus, 0044 states the user can further provide a response to one or more live posts in the second set of live posts. Thus, 0044 only states a user can provide a response to a live post. 0044 is silent on mentioning support on the subject matter of receiving a response on the web page to a live post.. 0045 states “The user can also reply to a live post or can add the live post as a preferred post. The reply can be posted to at least one of the web page and the networking website.” Thus, 0045 states a user can provide a response/reply to a live 
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 26-27, 29, 33, 36-37, and 39-41 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over boyd et al (US 20110302152, filed 6/7/2010) in further view of AlchemyAPI ("AlchemyAPI Documentation”, collectively as whole available online as 8/19/2010) in further view of Kiciman et al (US 20110113349, pub. 5/12/2011) in further view of Stibel (US 20130018699, filed 7/16/2012; provisional 61508256 filed 7/15/2011) in further view of He et al  (US 20120159635, pub. 6/21/2012; filed 12/15/2010)
	As per independent claim 23, boyd et al discloses
determining, by a computing device, a context associated with an article on a web page, said context comprising information related to the article; 
analyzing the article; extracting a list of key terms from the article based on the context, said list comprising a first key term that corresponds to the context;  (0035; 0040, 0050, 0056-0058; Claim 1: Key terms (entities) are identified within the article and used to find supplemental content such as social media posts. This process includes extracting in order to search social media comprising the entities)
searching multiple websites on a network, via the computing device, for a first set of live posts based on the first key term; identifying, via the computing device, based on said search, the first set of live posts from the multiple websites on the network, each live post comprising digital content that corresponds to the first key term and (0028, 0042-0044; 0048: supplemental content such as social media is searched to find data containing the entities. Boyd discloses the social media data is network data distributed over a network (0033). Thus, searching for supplemental content is searching on a network for social media data from sources of social media data. Boyd states specifying source(s) of social media data. The word “source(s)” contains a parenthetical plural(s) which means the source could be one or more sources. This indicates that multiple sources can be specified by the user.   Boyd discloses the social media sources (for searching) includes Facebook and Twitter. (0007, 0101) Facebook and Twitter are known website/applications that contain live posts (e.g. status updates, tweets articles, information)(posts originated from Facebook and/or Twitter). Applicant states/confirms that Facebook and Twitter are websites according to Paragraph 0044 and Applicant’s 
retrieving, via the computing device, each live post in the first set of live posts of each live post’s respective website among the multiple websites. (FIG 5, 0101: User can select multiple sources of where the social media posted is be obtained from. For example, the user can select to obtain posts from both Facebook and Twitter and any other social media network/website. Thus, this clearly shows that the Facebook posts only come from Facebooks and Twitter’s 
communicating, via the computing device over the network, the first set of posts and the list of key terms for display. ((0045, 0133; FIG 7a,b: Discloses transmitting from a server to the client and displaying, on the client,  the key terms/entities that were identified and the selected social media posts comprising the identified entities/key terms) 
said communication causing the article, first set of live posts to each be simultaneously displayed along with the article (FIG 7B; 0118)

Furthermore, boyd discloses the identifying and extracting of keyterms based on context from a webpage is done through an entity identification facility (0050, 0064 0087; FIG 2). However, boyd et al fails to disclose executing, a term extraction application programming interface API to analyze an article and based on the analyzing by the API, identifying and extracting a list of key terms from the article based on the context. However, AlchemyAPI is an API used to analyze webpages/articles, identify terms based on the context and extract them. (pg 1-54: Named entities, keywords are extracted using contextual cues)
It would have obvious to one of ordinary skill in the art to have modified the cited art with the extraction API by AlchemyAPI since it would have provided the benefit of provides content owners and web developers with a rich suite of content analysis to 
Furthermore, boyd discloses obtaining posts from social media sites such as Facebook and twitter wherein the posts obtained are posts posted x amount of hours ago that contain matching entities from the articles which could be a form of live posts (FIG 7B) However, the cited art fails to specifically disclose displaying the set of (live) posts and key terms on the web page displaying the article, said communicating causing the article, live posts, and key terms to each be simultaneously displayed on the webpage along with the article. However, Kiciman discloses the display of keyterms and posts associated with the keyterms are displayed on/within the webpage, comprising the article, on a client computing device. For example, Kiciman discloses an individual reviewing a web page that pertains to a certain topic, and a contact of the individual has posted a message via the social networking application that is related to such topic, the at least one social networking message (indicating at least more than one) can be displayed to the individual together with the content of the web page. (0025) Thus, Kiciman discloses at least one (thus multiple is possible) live post/message, related to the topic of the article is viewing on a web page, is displayed on the webpage the user is viewing. In further detail, FIG 4 and 5 discloses a webpage comprising an article of text that contains key terms. These key terms are then associated with multiple social networking messages.  It is noted that Kiciman discloses that these social networking messages are related to the keyterms within the article in the webpage being displayed. These social networking messages are communicated to the webpage and displayed on the webpage with the keyterms and article. (See FIG 5; compare an entity extracted from the content 106 of the web page 104 with entities extracted from the social networking messages posted by the contacts 110-112 of the individual via the social networking application 108. A ranker component 122 can assign a score to each social networking message based at least in part upon the comparison undertaken by the comparer component 120. Therefore, a social networking message that has an entity extracted therefrom that is substantially similar to the entity extracted from the web page 104 will most likely be assigned a higher score than a social networking message that is not associated with an entity that is substantially similar to the entity extracted from the web page". Social messages comprising the extracted keyterm that has an assigned keyterm above the threshold are kept and displayed in the webpage (as further explained below). In addition, Kiciman discloses another form of filtering by filtering social messages based on content from being displayed on the 
It would have obvious to one of ordinary skill in the art to have modified the cited art with the displayed posts and keyterms of Kiciman et al since it would have provided the benefit of providing an individual that is viewing an arbitrary web page with social networking messages that are in some way are related to content of the web page. (0004)
Therefore, in conjunction with Boyd, the combination of the display of the article and posts of boyd with the display of the article, (live) posts, and key terms on a web page of Kiciman results in teaching “communicating, via the computing device over the network, the first set of live posts and the list of key terms for display on the web page displaying the article, said communication causing the article, first set of live posts and the key terms to each be simultaneously displayed on the web page”. 
Furthermore, as stated,  Boyd discloses obtaining posts from social media sites such as Facebook and twitter wherein the posts obtained are posts posted x amount of hours ago that contain matching entities from the articles, which could be a form of live as soon as a user publishes a post to the service provider … the post becomes accessible by other users of the service provider”. (0021) Thus, the post is accessible by other users and aggregated with other posts for identifying entities within the post(s) as soon (immediately) as the user publishes the post in to/in a social media site/provider (website); therefore, the post is immediately available for other users in real-time (as the user posts/uploads the post to a website). Furthermore, publishing the post to the server provider implies using a network to publish the post (i.e. publish over the network) Also, Stibel discloses the post(s) can be live and in real-time that users 
It would have obvious to one of ordinary skill in the art to have modified the cited art with the cited feature(s) of Stibel since it would have provided the benefit of providing a platform and services that deliver online postings that impact entity credibility to the target entity in an automated, real-time, and omnipresent manner.
Therefore, based on conjunction of Stibel in view of the other cited art, the combination of the cited art discloses live posts being an uploaded message to a website such as Facebook and comprises digital content corresponding to the first key term. 
Furthermore, boyd discloses the ability to reply social media data/posts while viewing the web page (0064) In addition, 0029 of boyd states “Social media data that 
However, He et al discloses that a first user creates a post that is stored in a comment database wherein the post is displayed at a third party website (first website) 
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the cited feature of He et al since it would have provided the benefit of synchronizations of user comments between the social networking system and a third party website (0034)
	Thus, in conjunction with the cited prior art, the combination of the prior art would identify key terms on a webpage and search for a set of live posts on websites (that streamed live and uploaded by the user to a website) to be displayed on the webpage wherein the posts to be displayed on the webpage are selected based on containing or being associated with identified key terms of the webpage. Once the posts have been identified, the key terms and identified posts are display on the webpage along with the article itself. Furthermore, the combination discloses identifying a response/comment/reply to a live post displayed on the webpage with the article and updating the webpage with the article to include the response/comment/reply on the webpage to the live post and then adding the reply/comment/response to the webpage/location in which the first post originated/was retrieved.
As per dependent claim 26, boyd et al discloses finding posts with one or more extracted terms. In addition, Kiciman et al discloses extracted one or more terms from a webpage, search social networks with the extracted term, obtaining social network posts/messages and updating the web page to include the obtained social network posts/messages (Abstract, 0033; FIG 8) Furthermore, if the functionality can be 
	As per dependent claim 27, boyd et al discloses the second key term is identified based on a received selection from a user (0116-0117: User can selected listed key terms and display associated posts regarding the keyterm)
	As per dependent claim 29, boyd discloses the ability to “like” posts (0118) (an indication of feedback by a user that post is a preferred post). Thus, boyd discloses the ability for a user to like a social media post. Furthermore, based on the rejection of Claim 23 and the rationale incorporated, He et al discloses the ability to “like” any comment.  Thus, He discloses the ability for a user to like a social media post on the webpage. (FIG 4A-C; 0032, 0034)
	As per independent claims 33 and 39, Claims 33 and 39 recite similar limitations as in Claim 23 and rejected under similar rationale. Furthermore, boyd et al discloses a processor and a medium (FIG 8, 9; 0127-0134)
	As per dependent claims 36-37, 40-41, Claims 36-37, 40-41 recite similar limitations as in Claims 26-27 and are rejected under similar rationale.

Claim 30 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over boyd et al in further view of AlchemyAPI in further view of Kiciman et al in further view of Stibel in further view of He in further view of Constine ("Facebook Comments Can Now Display Photos, Play Videos, and Preview Websites”, pub, 7/21/2011, pg 1-4)
As per dependent claim 30, claim 30 recites similar limitations as in Claim 23 and is rejected under rationale. Furthermore, boyd et al and Kiciman discloses the search and obtained posts include posts from Facebook.  However, the cited art fails to specifically disclose the one or more live posts comprises at least of textual conservation between a plurality of users on the network and URLs. On the other hand, Constine discloses that a user can post URLs into in one or more posts/status updates/replies. (page 1-2)
It would have obvious to one of ordinary skill in the art to have modified the features of the cited art with the feature disclosed by Constine  since it would have provided the benefit of making comment reels more engaging, keep users from having to click links blindly, and allow them to compellingly reference off-site content in conversations. (page 1)

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 
On pages 8-13, in regards to the independent claims, Applicant argues that the each of the cited art, boyd, Kickiman, and He, do not teach the subject matter/limitations: “communicating, via the computing device over the network, the first set of live posts and the list of key terms for display on the web page displaying the 
The Examiner respectfully states while Applicant states that the references boyd, Kiciman, and He do not teach the limitation/subject matter “communicating, via the computing device over the network, the first set of live posts and the list of key terms for display on the web page displaying the article, said communication causing the article, first set of live posts and the key terms to each be simultaneously displayed on the web page along with the article;”; Applicant did not fully argued how the references did not teach these limitation(s)/subject matter. While Applicant addresses on why boyd, Kiciman, and He each do not teach the claimed subject matter, Applicant only focused on the subject matter of “retrieving a post from a first website, displaying it on a second website; then receiving a reply to the post on the second website, displaying it on the second website, then causing it to also be displayed on the first website” and not the subject matter of “communicating, via the computing device over the network, the first set of live posts and the list of key terms for display on the web page displaying the article, said communication causing the article, first set of live posts and the key terms to each be simultaneously displayed on the web page along with the article”. Therefore, Applicant's arguments in regards to not teach the subject matter “communicating, via the computing device over the network, the first set of live posts and the list of key terms for display on the web page displaying the article, said communication causing the article, first set of live posts and the key terms to each be simultaneously displayed on the web page along with the article” fail to comply with 37 CFR 1.111(b) because they 
Furthermore, based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that boyd, Kiciman, and/or He, and/or Alchemy API do not teach the limitations/subject matter of  by merely concluding that each of the reference do not teach the limitation. Applicant does not disclose how the claim language of the claim limitation/subject matter is different from the teachings of each of the reference.
. Based on the claimed language, Applicant’s claimed invention does not explicitly state that a user replies to a particular post on the website while on the website. In other words, the language does not limit the user having to be at the webpage to reply/response to the particular live post. The language of the claim only states the receiving a response on the webpage to a particular live post that is displayed on the webpage, but does not say how exactly the response is received and that the user is at the webpage when a response on the webpage is received. In other words, the response/reply can occur on another or any other available webpage on the network as long as a reply/response has been received on the webpage and is a response to the particular live post that happens to be appearing on the webpage. In fact, Paragraph 0044 only states that the user can reply to a live post. It does not state where exactly the user creates the reply. Therefore, the broadest reasonable interpretation is applied. 

Therefore, under the broadest reasonable interpretation based on the limitations based of the claim language, the Examiner respectfully states boyd, Kiciman, and He boyd the argued limitations. , boyd discloses the ability to reply social media data/posts while viewing the web page (0064) In addition, 0029 of boyd states “Social media data that relates to those entities may therefore be presented to the user together with the web page, to permit the user to view, reply to, or otherwise interact with relevant social media data while viewing the web page”. 0118 discloses replying to a unit of social media. Thus, boyd discloses receiving, by the computing device over the network, a response associated with the webpage to a particular live post that is associated with the web page. Furthermore, Kiciman discloses the ability for the user to reply to the message that appears on webpage wherein the reply is transmitted to the source of the post. (0009, 0051, 0064). Thus, Kiciman discloses a reply to a post on the webpage  However, the cited art fails to specifically disclose receiving, by the computing device over the network, a response on web page to a particular live post that is displayed on 
However, He et al discloses that a first user creates a post that is stored in a comment database wherein the post is displayed at a third party website (first website) along at the first user’s news feed/profile page (a form of a webpage). The comment database, news feed and/or third party website would be viewed as the source of the “live” post. A second user can access the first’s user news feed/profile page (second website) which contains the first user’s post and then comments on the post. In other words, the second user replies to the first user’s post/comment. FIG 4B shows the second user’s response is added below to first’s user comment on first user’s news feed/profile page (Second website). Thus, He shows receiving a response on the page to a particular post. Thus, first user’s news feed/profile page is updated to additionally display the response on the first user’s news feed/profile page in association with the first live post. In order for the news/profile page to be updated with the second user’s 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the cited feature of He et al since it would have provided the benefit of synchronizations of user comments between the social networking system and a third party website (0034)
Thus, in conjunction with the cited prior art, the combination of the prior art would identify key terms on a webpage and search for a set of live posts on websites (that streamed live and uploaded by the user to a website) to be displayed on the webpage 

On pages 13-14, Applicant argues that there isn’t any teaching or suggestion or motivation to combine the references to achieve what is taught in the instant application, and using the instant application as a roadmap to combine the art is impermissible hindsight reconstruction. However, the Examiner disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 

On pages 15, in regards to dependent claim 30, Applicant argues that 6 cited references were used to reject the claims. Therefore, for this reason, the rejection for the claims should be withdrawn. However, the Examiner disagrees.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/D. F./
Examiner, Art Unit 2177


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175